DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites “combine the first portion of the frame and the second portion of the frame and send the combined frame from the graphics processor to the display”. This is already included in base claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 8-9, 11-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of US 1-4, 7-14, 16, 18-19 of Patent # 11200717 B2. 
Table 1 illustrates the conflicting claim pairs:
Present Application
2, 9
3-5, 8, 11-14
15-18
19-21
US Patent # 11200717 B2
1
2-4, 7, 9-12,
13-14, 11, 16
18-19


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 2 of present App.
Claim 1 of US Patent # 11200717 B2
A graphics processor, comprising: an interface to couple the graphics processing unit to a processor; a plurality of texture units; a shared memory coupled to the plurality of texture units; a plurality of register files coupled to the shared memory; a plurality of load/store units coupled to the shared memory; a plurality of graphics processing cores coupled to the plurality of register files;
A graphics processing unit, comprising: a plurality of texture units; a shared memory coupled to the plurality of texture units; a plurality of register files coupled to the shared memory; a plurality of load/store units coupled to the shared memory; a plurality of graphics processing cores coupled to the plurality of register files;
and a non-transitory storage memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores to:
and a non-transitory storage memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores to:
receive information to identify a first portion of a frame; 
receive information to identify a first portion of a frame based on eye gaze detection; 
apply a first shading rate within the first portion of the frame;
apply a first shading rate within the first portion of the frame;
apply a second shading rate within at least a second portion of the frame;
apply a second shading rate within at least a second portion of the frame, wherein the first portion of the frame is a foreground region and the second portion of the frame is a background region;
determine whether a display panel is capable of buffering different surfaces separately;
determine whether a display panel is capable of buffering different surfaces separately;
and separately send the first portion of the frame and the second portion of the frame from a render engine of the graphics processing core to a display engine of the graphics processing core.
and separately send the first portion of the frame and the second portion of the frame from a render engine of the graphics processing core to a display engine of the graphics processing core.


As seen from the table all elements of claim 2 of application are anticipated by Claim 1 of US Patent # 11200717 B2 with slight language variation as a broader version excluding several limitations in the patent. 
In addition elements of claims 3-5, 8, 11-21 of the application are anticipated by Claims 2-4, 7-14, 16, 18-19 of US Patent # 11200717 B2 as shown in table 1.
RE claim 9, Claim 1 of  Patent#11200717 teaches wherein the first portion of the frame is a region of interest and the second portion of the frame is a region of less interest as the foreground and background respectively.
Claims 6-7 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 of US Patent # 11200717, in view of Patney et al (US 20170263046 A1). 
RE claim 6, Claim 4 of Patent#11200717 is silent RE: wherein the render engine is to send the first portion of the frame and the second portion of the frame to the at least one memory unit, and the display engine is to obtain the first portion of the frame and the second portion of the frame from the at least one memory unit.  However the functions are included in a typical GPU in order to carry the required processing function utilizing the shared memory, and readily available in the GPU of the patent. For example Patney teaches storing output data in the shared memory/buffer and retrieving/transmitting to display engine in Figs 6-7, [0065] “The output data 602 may comprise pixel data (i.e., color data) that is copied into a frame buffer or other type of surface data structure in a memory.” And [0086] “A foveated image is generated by the graphics processing pipeline 600. The filtered image is then encoded into the video signal and transmitted to the display 720.”. 
RE claim 7, Claim 1 of  Patent#11200717 is silent RE: wherein the display comprises a head mounted display. However  Patney teaches in Fig 8, [0088]. This can be equally applied in Claim 1 of  Patent#11200717 to provide the functionality to a head mounted display and thereby increasing system effectiveness and user experience, as readily recognized by one of ordinary skill of art at the time of invention. 
RE claim 10, Claim 1 of  Patent#11200717 teaches wherein the first region comprises an object of interest, wherein a typical foreground region comprises an object. For example Patney [0103].
Claims 2, 15 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 19-20 and 27 of US Patent # 10504259, in view of Patney. 
Table 3 illustrates the conflicting claim pairs:
Present Application
2
15
19

US Patent # 10504259
27
19
11, 20



Table 4 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 15 of present App.
Claim 19 of US Patent # 10504259
A graphics processor, comprising: a plurality of texture units; a shared memory coupled to the plurality of texture units; a plurality of register files coupled to the shared memory; a plurality of graphics processing cores coupled to the plurality of register files;
An apparatus comprising: a graphics processing unit, and a memory coupled to said graphics processing unit to
and a non-transitory storage memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores to:
and a memory coupled to said graphics processing unit
determine whether a display panel is capable of buffering display surfaces separately;
determine whether a display panel is capable of buffering display surfaces separately,
segment at least a portion of a frame into a first surface and a second surface;
segment a portion of a frame into two separate surfaces in a render engine of the graphics processing unit,
and transmit the first surface and the second surface separately to the display panel.
transmit the surfaces separately to a display engine in the graphics processing unit;


As seen from the table that the major hardware components of  claim 15 of application map into  Claim 19 of US Patent # 10504259 performing the same method steps. The only difference is Claim 19 of Patent # 10504259 is silent RE the details of components in a typical GPU eg., a plurality of texture units; a shared memory coupled to the plurality of texture units; a plurality of register files coupled to the shared memory; a plurality of graphics processing cores coupled to the plurality of register files;” and the memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores. However Patney teaches in Figs 3-4, [0031], [0037], [0048], [0051]-[0054], which are included in a typical GPU in order to carry the required processing function, and readily available in the GPU of the patent. Therefore, Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting. 
Claim 2 recites limitations similar in scope with limitations of claim 15 and therefore rejected under the same rationale. In addition Claim 27 of US Patent # 10504259 teaches apply a first shading rate within the first portion of the frame, and apply a second shading rate within at least a second portion of the frame as increase the sampling rate of foreground pixels without changing the sampling rate for background pixels, wherein the sampling rate can be used for shading the two different region with the different rate, as readily recognized by one of ordinary skill of art. For Example Patney teaches varying sample size eg., per pixel and per block/tile for variable shading utilizing known coarse pixel shading in Fig 9, [0093], [0100]  to reduce processing time. Patney further teaches a plurality of load/store units coupled to the shared memory ([0046], [0048],); and receive information to identify a first portion of a frame in [0088] to generate an image relative to a location of eye and field of view of the user. This can be equally applied in Claim 27 of US Patent # 10504259 to effectively generate the display with appropriate FOV of the user and thereby increasing system effectiveness and user experience, as readily recognized by one of ordinary skill of art at the time of invention. 
Claim 19 recite limitations similar in scope with limitations in claim 2 and therefore rejected under same rationale. In addition Claim 11 of US Patent # 10504259 teaches A non-transitory storage medium comprising instructions. In addition Claim 20 of US Patent # 10504259 teaches wherein if the display panel is not capable of buffering the different surfaces separately, the at least some graphics processing units are to combine the first portion of the frame and the second portion of the frame (wherein “said graphics processing unit to recombine the surfaces in the display engine” would follow by determining the buffer capability of the display panel, as understood in common knowledge). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the combined frame from the graphics processing unit to the display panel in order to effectively present the display, eg, Patney [0086]. Patney further teaches receive information to identify a first portion of a frame based on eye gaze detection in [0088] to generate an image relative to a location of eye and field of view of the user. This can be equally applied in Claim 11 of US Patent # 10504259 to effectively generate the display with appropriate FOV of the user and thereby increasing system effectiveness and user experience, as readily recognized by one of ordinary skill of art at the time of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619